ORDER

PROST, Circuit Judge.
The parties move jointly to dismiss 04-1338 and for a remand “so that the parties may request partial vacatur of the District Court’s judgment.”
The court notes that it cannot both dismiss and remand and that the parties appear to be seeking a remand. To the extent that the parties seek vacatur of the district court’s judgment, the parties should request that relief from the district *432court. See U.S. Bancorp Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is denied.
(2) The motion to remand is granted.
(3) Each side shall bear its own costs.